UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC U.S. stocks generated double-digit gains for the 12 months ended October 31, 2010. The bulk of the markets advance occurred during the first half of the period as stocks sustained a steady rally thanks to improving economic conditions and a recovery in corporate earnings. Market conditions changed during the last half of the period as evidence of a pullback in economic activity led to concerns about a relapse into recession. As a result, the stock market peaked in late April and fell sharply throughout May and June. Stocks remained volatile through the summer, but the market staged a substantial rebound in the last two months of the period as investors became more confident that a double-dip recession would be avoided. For the year ended October 31, 2010, John Hancock Mid Cap Equity Funds Class A shares posted a total return of 23.87% at net asset value, trailing both the 25.93% return of the average mid-cap growth fund, according to Morningstar Inc., and the 28.03% return of its benchmark index, the Russell Midcap Growth Index. This index replaced the Funds previous benchmark, the S&P MidCap 400/Citigroup Growth Index, during the period because it better reflects the Funds investment strategy. The increase in market volatility over the last six months created some challenges for Fund performance. As the stock market tumbled in May and June, the Fund suffered declines that were in line with, and in some cases greater than, those of the broad equity market. On the positive side, however, we capitalized on opportunities created by the increase in day-to-day market volatility by adding to some of our favorite Fund holdings at relatively cheap prices. The Funds holdings in the information technology sector were the best performers. The top contributors were Chinese search engine company Baidu, Inc., which we sold from the Funds portfolio, and semiconductor manufacturer Atmel Corp. Stock selection also added value in the energy sector, led by oil producer Whiting Petroleum Corp. On the downside, the most significant individual detractors included private prison operator Corrections Corp. of America and diagnostic medical products maker Alere, Inc., both of which we sold from the Funds portfolio. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Mid Cap Equity Fund | Annual report A look at performance For the period ended October 31, 2010 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 2 1-year 5-year 10-year inception 2 Class A 17.68 2.42  6.69 17.68 12.70  59.84 Class B 17.99 2.44  6.80 17.99 12.81  61.03 Class C 22.07 2.82  6.82 22.07 14.89  61.28 Class I 1 24.38 3.90  7.86 24.38 21.08  72.96 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 2-28-11 for Class A, Class B, Class C and Class I shares. The net expenses are as follows: Class A  1.38%, Class B  2.05%, Class C 2.05% and Class I  0.95%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  2.31%, Class B  3.02%, Class C  3.02% and Class I  1.79%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I shares prospectus. 2 From 8-4-03. Annual report | Mid Cap Equity Fund 7 A look at performance Period Without With maximum beginning sales charge sales charge Index 1 Index 2 Class B 3 8-4-03 $16,103 $16,103 $17,544 $18,373 Class C 3 8-4-03 16,128 16,128 17,544 18,373 Class I 4 8-4-03 17,296 17,296 17,544 18,373 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of 10-31-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell Midcap Growth Index  Index 1  is an unmanaged index which measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. S&P MidCap 400/Citigroup Growth Index  Index 2  is an unmanaged index comprised of stocks representing approximately half of the S&P MidCap Index that have been identified as being on the growth end of the growth-value spectrum. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Effective 12-9-09, the fund replaced the S&P MidCap 400/Citigroup Growth Index with the Russell Midcap Growth Index, which better reflects the funds investment strategy. 2 NAV represents net asset value and POP represents public offering price. 3 No contingent deferred sales charge applicable. 4 For certain types of investors, as described in the Funds Class I shares prospectus. 8 Mid Cap Equity Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2010 with the same investment held until October 31, 2010. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,016.20 $7.01 Class B 1,000.00 1,012.90 10.40 Class C 1,000.00 1,012.90 10.40 Class I 1,000.00 1,018.00 4.83 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Mid Cap Equity Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2010, with the same investment held until October 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-10 on 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,018.20 $7.02 Class B 1,000.00 1,014.90 10.41 Class C 1,000.00 1,014.90 10.41 Class I 1,000.00 1,020.40 4.84 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.38%, 2.05%, 2.05% and 0.95% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Mid Cap Equity Fund | Annual report Portfolio summary Top 10 Holdings 1 Seagate Technology PLC 3.0% Flowserve Corp. 2.1% Allscripts-Misys Healthcare Lazard, Ltd., Class A 2.1% Solutions, Inc. 2.5% Packaging Corp. of America 2.1% East West Bancorp, Inc. 2.4% Amphenol Corp., Class A 2.1% Bally Technologies, Inc. 2.4% Hasbro, Inc. 2.0% Atmel Corp. 2.2% Sector Composition Information Technology 20% Financials 9% Consumer Discretionary 16% Energy 9% Health Care 16% Consumer Staples 2% Industrials 14% Telecommunication Services 1% Materials 9% Short-Term Investments & Other 4% 1 As a percentage of net assets on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 10-31-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Mid Cap Equity Fund 11 Funds investments As of 10-31-10 Shares Value Common Stocks 96.23% (Cost $20,253,907) Consumer Discretionary 15.87% Diversified Consumer Services 1.42% DeVry, Inc. 7,548 361,247 Hotels, Restaurants & Leisure 5.01% Bally Technologies, Inc. (I) 16,750 604,339 WMS Industries, Inc. (I) 8,839 385,646 Yum! Brands, Inc. 5,681 281,550 Household Durables 0.97% Lennar Corp., Class A 16,965 246,162 Internet & Catalog Retail 0.68% Expedia, Inc. 6,004 173,816 Leisure Equipment & Products 2.02% Hasbro, Inc. 11,088 512,820 Specialty Retail 3.44% Bed Bath & Beyond, Inc. (I) 7,006 307,563 CarMax, Inc. (I)(L) 8,163 252,971 GameStop Corp., Class A (I)(L) 15,865 311,906 Textiles, Apparel & Luxury Goods 2.33% Hanesbrands, Inc. (I) 11,341 281,257 Phillips-Van Heusen Corp. 5,050 309,767 Consumer Staples 2.38% Beverages 1.30% Hansen Natural Corp. (I) 6,433 329,434 Household Products 1.08% Church & Dwight Company, Inc. 4,167 274,397 Energy 8.75% Oil, Gas & Consumable Fuels 8.75% Alpha Natural Resources, Inc. (I) 7,225 326,353 Cabot Oil & Gas Corp. 10,620 307,768 Crew Energy, Inc. (I) 17,104 330,710 Denbury Resources, Inc. (I) 21,998 374,406 OGX Petroleo e Gas Participacoes SA, SADR (I)(L) 24,126 316,051 Plains Exploration & Production Company (I) 12,325 343,498 Whiting Petroleum Corp. (I) 2,219 222,876 12 Mid Cap Equity Fund | Annual report See notes to financial statements Shares Value Financials 9.09% Capital Markets 5.56% Eaton Vance Corp. 6,127 176,274 Greenhill & Company, Inc. (L) 3,654 283,806 Lazard, Ltd., Class A 14,677 541,581 SEI Investments Company 18,550 410,883 Commercial Banks 2.45% East West Bancorp, Inc. 35,232 621,139 Insurance 1.08% Prudential Financial, Inc. 5,199 273,363 Health Care 15.69% Biotechnology 1.98% Alexion Pharmaceuticals, Inc. (I) 4,064 277,571 United Therapeutics Corp. (I)(L) 3,735 224,100 Health Care Equipment & Supplies 3.59% Baxter International, Inc. 6,379 324,691 NuVasive, Inc. (I)(L) 5,059 132,546 Thoratec Corp. (I)(L) 5,939 193,849 Varian Medical Systems, Inc. (I)(L) 4,131 261,162 Health Care Providers & Services 3.84% Express Scripts, Inc. (I) 5,469 265,356 MEDNAX, Inc. (I) 7,467 442,121 Patterson Companies, Inc. 9,650 266,823 Health Care Technology 2.51% Allscripts-Misys Healthcare Solutions, Inc. (I) 33,429 638,159 Life Sciences Tools & Services 1.30% QIAGEN NV (I)(L) 17,547 330,059 Pharmaceuticals 2.47% Mylan, Inc. (I)(L) 16,413 333,512 Shire PLC, ADR 4,186 293,439 Industrials 13.53% Aerospace & Defense 1.61% Precision Castparts Corp. 2,996 409,194 Airlines 1.76% Copa Holdings SA, Class A 8,816 447,236 Commercial Services & Supplies 1.35% Iron Mountain, Inc. 15,761 343,432 Industrial Conglomerates 1.17% Textron, Inc. 14,209 295,831 Machinery 4.17% Cummins, Inc. 3,366 296,545 Flowserve Corp. 5,418 541,800 Pall Corp. 5,147 219,622 Professional Services 2.41% FTI Consulting, Inc. (I)(L) 8,080 286,517 Stantec, Inc. (I) 11,800 324,618 See notes to financial statements Annual report | Mid Cap Equity Fund 13 Shares Value Transportation Infrastructure 1.06% LLX Logistica SA (I) 51,860 $270,191 Information Technology 19.93% Computers & Peripherals 4.18% SanDisk Corp. (I) 8,074 303,421 Seagate Technology PLC (I) 51,796 758,810 Electronic Equipment, Instruments & Components 2.09% Amphenol Corp., Class A 10,566 529,674 Internet Software & Services 2.63% Monster Worldwide, Inc. (I)(L) 14,138 255,332 VistaPrint NV (I) 9,838 413,885 Semiconductors & Semiconductor Equipment 6.78% Atmel Corp. (I) 61,745 547,061 Broadcom Corp., Class A 4,693 191,193 Cypress Semiconductor Corp. (I) 35,807 504,879 Marvell Technology Group, Ltd. (I) 24,809 479,062 Software 4.25% Autodesk, Inc. (I) 7,373 266,755 Concur Technologies, Inc. (I)(L) 8,405 433,866 Red Hat, Inc. (I) 8,933 377,509 Materials 9.28% Chemicals 1.98% FMC Corp. 4,240 309,944 Lubrizol Corp. 1,889 193,604 Containers & Packaging 2.10% Packaging Corp. of America 21,785 532,208 Metals & Mining 5.20% Allegheny Technologies, Inc. 7,895 415,988 Franco-Nevada Corp. 5,703 196,717 IAMGOLD Corp. 23,441 428,501 Kinross Gold Corp. 15,513 278,458 Telecommunication Services 1.24% Wireless Telecommunication Services 1.24% American Tower Corp., Class A (I) 6,098 314,718 Utilities 0.47% Water Utilities 0.47% American Water Works Company, Inc. 5,035 120,236 Options Purchased 0.33% (Cost $72,420) Puts 0.33% Seagate Technology PLC (Expiration Date: 1-21-11; Strike Price: $15.00) (I) 51,000 83,130 14 Mid Cap Equity Fund | Annual report See notes to financial statements Maturity Yield* date Par value Value Short-Term Investments 15.08% (Cost $3,827,679) Short-Term Securities 3.55% Federal Home Loan Bank Discount Notes 0.100% 11-1-10 $900,000 900,000 Shares Value Securities Lending Collateral 11.53% John Hancock Collateral Investment Trust (W) 0.2626 (Y) 292,555 2,928,127 Total investments (Cost $24,154,006)  111.64% Other assets and liabilities, net (11.64%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-10. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-10. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $24,388,101. Net unrealized appreciation aggregated $3,954,934, of which $4,698,846 related to appreciated investment securities and $743,912 related to depreciated investment securities. The portfolio had the following country concentration as a percentage of total net assets on 10-31-10: United States 77% Canada 6% Cayman Islands 3% Netherlands 3% Brazil 2% Bermuda 2% Panama 2% United Kingdom 1% Short-Term Investments & Other 4% See notes to financial statements Annual report | Mid Cap Equity Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $21,226,327) including $2,876,221 of securities loaned (Note2) $25,414,908 Investments in affiliated issuers, at value (Cost $2,927,679) (Note2) 2,928,127 Total investments, at value (Cost $24,154,006) Cash 17,641 Foreign currency, at value (Cost $170) 171 Receivable for investmentssold 374,646 Receivable for fund sharessold 6,562 Dividends and interestreceivable 5,295 Receivable for securities lendingincome 590 Receivable due fromadviser 1,991 Other receivables and prepaidassets 46,369 Totalassets Liabilities Payable for investmentspurchased 320,799 Payable for fund sharesrepurchased 66,184 Payable upon return of securities loaned (Note2) 2,926,970 Written options, at value (Premium received $37,230) (Note3) 42,330 Payable toaffiliates Accounting and legal servicesfees 567 Transfer agentfees 6,490 Trusteesfees 1,306 Other liabilities and accruedexpenses 43,091 Totalliabilities Netassets Capital paid-in $29,443,242 Accumulated net investmentloss (59,231) Accumulated net realized loss on investments, written options and foreign currencytransactions (8,178,871) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 4,183,423 Netassets 16 Mid Cap Equity Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($17,834,225 ÷ 1,353,192shares) $13.18 Class B ($3,083,589 ÷ 245,325shares) 1 $12.57 Class C ($3,314,261 ÷ 263,254shares) 1 $12.59 Class I ($1,156,488 ÷ 85,213shares) $13.57 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $13.87 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Mid Cap Equity Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Dividends $115,858 Securitieslending 7,332 Interest 428 Less foreign taxeswithheld (1,209) Total investmentincome Expenses Investment management fees (Note5) 192,025 Distribution and service fees (Note5) 113,617 Accounting and legal services fees (Note5) 4,637 Transfer agent fees (Note5) 71,310 Trustees fees (Note5) 1,411 State registration fees 60,849 Printing and postage fees 9,909 Professionalfees 61,126 Custodianfees 20,344 Registration and filingfees 27,783 Other 6,285 Totalexpenses Less expense reductions (Note5) (199,032) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gainon Investments in unaffiliatedissuers 2,682,035 Investments in affiliatedissuers 150 Written options (Note3) 2,805 Foreign currencytransactions 2,659 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 2,426,088 Investments in affiliatedissuers (1,049) Writtenoptions (Note3) (5,100) Translation of assets and liabilities in foreigncurrencies (506) Net realized and unrealizedgain Increase in net assets fromoperations 18 Mid Cap Equity Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentloss ($247,855) ($162,580) Net realized gain(loss) 2,687,649 (3,604,832) Change in net unrealized appreciation(depreciation) 2,419,433 8,699,990 Increase in net assets resulting fromoperations From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 20,976,139 15,730,348 End ofyear Accumulated net investmentloss See notes to financial statements Annual report | Mid Cap Equity Fund 19 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 1 (0.10) (0.07) (0.07) (0.13) 2 (0.08) Net realized and unrealized gain (loss) oninvestments 2.64 2.60 (7.41) 3.51 1.38 Total from investmentoperations Less distributions From net realizedgain   (0.23) (0.50) (1.74) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $18 $14 $10 $15 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 2.20 2.33 5 2.08 2.94 4.25 Expenses net of fee waivers andcredits 1.38 1.38 5 1.34 1.39 1.38 Net investmentloss (0.87) (0.72) (0.60) (0.88) 2 (0.66) Portfolio turnover (%) 76 115 7 115 64 6 47 1 Based on the average daily sharesoutstanding. 2 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of classs average netassets. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Excludes mergeractivity. 7 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral management vehicle. 20 Mid Cap Equity Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 1 (0.18) (0.12) (0.16) (0.22) 2 (0.17) Net realized and unrealized gain (loss) oninvestments 2.53 2.50 (7.19) 3.44 1.38 Total from investmentoperations Less distributions From net realizedgain   (0.23) (0.50) (1.74) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $3 $3 $4 $6 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 2.89 3.08 5 2.82 3.61 4.92 Expenses net of fee waivers andcredits 2.05 2.05 5 2.06 2.06 2.05 Net investmentloss (1.54) (1.36) (1.33) (1.57) 2 (1.35) Portfolio turnover (%) 76 115 7 115 64 6 47 1 Based on the average daily sharesoutstanding. 2 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of classs average netassets. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Excludes mergeractivity. 7 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral management vehicle. CLASS C SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 1 (0.18) (0.12) (0.15) (0.21) 2 (0.16) Net realized and unrealized gain (loss) oninvestments 2.54 2.50 (7.19) 3.42 1.38 Total from investmentoperations Less distributions From net realizedgain   (0.23) (0.50) (1.74) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $3 $3 $2 $3  5 Ratios (as a percentage of average net assets): Expenses beforereductions 2.90 3.04 6 2.73 3.55 4.85 Expenses net of fee waivers andcredits 2.05 2.03 6 1.98 2.00 1.98 Net investmentloss (1.54) (1.36) (1.26) (1.51) 2 (1.51) Portfolio turnover (%) 76 115 8 115 64 7 47 1 Based on the average daily sharesoutstanding. 2 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of classs average netassets. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Less than $500,000. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Excludes mergeractivity. 8 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral management vehicle. See notes to financial statements Annual report | Mid Cap Equity Fund 21 CLASS I SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentloss 1 (0.05) (0.03) (0.03) (0.05) 2 (0.03) Net realized and unrealized gain (loss) oninvestments 2.71 2.66 (7.56) 3.55 1.40 Total from investmentoperations Less distributions From net realizedgain   (0.23) (0.50) (1.74) Net asset value, end ofyear Total return (%) 3 Ratios and supplementaldata Net assets, end of year (inmillions) $1  4  4  4  4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.90 1.82 5 1.60 3.03 3.81 Expenses net of fee waivers andcredits 0.95 0.95 5 0.95 0.95 0.94 Net investmentloss (0.43) (0.30) (0.21) (0.39) 2 (0.23) Portfolio turnover (%) 76 115 7 115 64 6 47 1 Based on the average daily sharesoutstanding. 2 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of classs average netassets. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Less than $500,000. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Excludes mergeractivity. 7 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral management vehicle. 22 Mid Cap Equity Fund | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Mid Cap Equity Fund (the Fund) is a diversified series of John Hancock Series Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
